DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 16 is objected to because of the following informalities: “receiving a touch output from a touch matrix and to conditioning the received touch output”.  “conditioning” should be --condition--  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 12, 14, 16-19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (US 2014/0292705 A1).

Instant Claim 1: A touch screen controller,  (“One embodiment of control circuitry 400 for operating a touch-sensitive capacitance matrix is depicted in FIG. 4.” (Tan, paragraph 28)  The control circuitry 400 of Tan corresponds to the touch screen controller of the claim.)

comprising: an input stage configured to receive a touch output from a touch matrix and to condition the received touch output to produce a touch signal;  (“The presence of a touch-control object (e.g., a finger) at a pixel may contribute an additional capacitance C.sub.f that can be detected at a sense channel 504 (fig 5A).” (Tan, paragraph 34)  The sense channel 504 of Tan corresponds to the input stage of the claim.  The sense channel 504 outputs a signal.)

an accumulation stage configured to receive the touch signal and accumulate the touch signal to produce an accumulated output;  (“Since V.sub.F and V.sub.m are known and C.sub.p (fig 5A) is fixed, the amount of charge Q.sub.n that would accumulate at the parasitic capacitance during a measurement can be determined from a calibration phase for each pixel, and the measured amounts can be subtracted (removed) from each sense channel during capacitive measurements for each pixel. Charge removal circuitry 520 may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38)  The charge removal circuitry 520 of Tan corresponds to the accumulation stage of the claim.)

and an analog to digital converter configured to digitize the accumulated output to produce a touch strength value;  (“The sensed signal may be provided to the capacitance-to-digital converter 430 (fig 4) that provides a digital output signal, in digital format for each pixel, representative of capacitance changes for that pixel. In some embodiments, the capacitance-to-digital converter 430 may be implemented using an analog-to-digital converter that may convert a voltage, representative of a capacitance change, into a digital signal.” (Tan, paragraph 30)


wherein the accumulation stage is further configured to subtract a given amount of charge during a next accumulation if the touch strength value exceeds a first threshold.  (The above citation from paragraph 38 of Tan teaches that the charge removal circuitry 520 may subtract excessive charge.)


Instant Claim 11: The touch screen controller of claim 1, wherein the accumulation stage subtracts the given amount of charge during the next accumulation if most significant bits of the touch strength value exceed the first threshold.  (“Since V.sub.F and V.sub.m are known and C.sub.p (fig 5A) is fixed, the amount of charge Q.sub.n that would accumulate at the parasitic capacitance during a measurement can be determined from a calibration phase for each pixel, and the measured amounts can be subtracted (removed) from each sense channel during capacitive measurements for each pixel. Charge removal circuitry 520 may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38))


Instant Claim 12: The touch screen controller of claim 1, wherein the analog to digital converter digitizes the accumulated output to produce the touch strength value via oversampling.  (The typical process of an analog to digital converter sampling analog signals may be referred to as oversampling.)


Instant Claim 14: The touch screen controller of claim 1, further comprising processing circuitry configured to compare the touch strength value to the first threshold, and to generate a control signal for the accumulation stage that results in the accumulation stage subtracting the given amount of charge during the next accumulation if the touch strength value exceeds the first threshold.  (“The at least one processor may be used in combination with control circuitry 400 (fig 4) to execute pre-charge, discharge, and measurement phases described above.” (Tan, paragraph 62)  The processor of Tan corresponds to the processing circuitry of the claim.)

Instant Claim 16: (Method claim 16 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)


Instant Claim 17: The method of claim 16, further comprising comparing the touch strength value to a second threshold less than the first threshold, and if the touch strength value exceeds the second threshold but does not exceed the first threshold, subtracting a second amount of charge from the touch signal,  (“Since V.sub.F and V.sub.m are known and C.sub.p (fig 5A) is fixed, the amount of charge Q.sub.n that would accumulate at the parasitic capacitance during a measurement can be determined from a calibration phase for each pixel, and the measured amounts can be subtracted (removed) from each sense channel during capacitive measurements for each pixel. Charge removal circuitry 520 (fig 5A) may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38)  The charge removal circuitry 520 of Tan subtracts whatever amount of charge that accumulates at the parasitic capacitance.)

wherein the given amount of charge is the second amount of charge.  (“Charge removal circuitry 520 (fig 5A) may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38)  


Instant Claim 18: The method of claim 17, further comprising comparing the touch strength value to a third threshold less than the second threshold, and if the touch strength value exceeds the third threshold but does not exceed the first threshold and the second threshold, subtracting a third amount of charge from the touch signal,  (“Since V.sub.F and V.sub.m are known and C.sub.p (fig 5A) is fixed, the amount of charge Q.sub.n that would accumulate at the parasitic capacitance during a measurement can be determined from a calibration phase for each pixel, and the measured amounts can be subtracted (removed) from each sense channel during capacitive measurements for each pixel. Charge removal circuitry 520 (fig 5A) may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38)  The charge removal circuitry 520 of Tan subtracts whatever amount of charge that accumulates at the parasitic capacitance.)

wherein the given amount of charge is the third amount of charge, the third amount of charge being less than the second amount of charge.  (The charge Qn of Tan corresponds to the given amount of charge and third amount of charge of the claim.)


Instant Claim 19: The method of claim 18, wherein the second amount of charge is equal to one half of a first amount of charge, and wherein the third amount of charge is equal to one quarter of the first amount of charge.  (“Charge removal circuitry 520 (fig 5A) may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the 


Instant Claim 23: (Claim 23 is substantially included within claim 1, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10, 13, 24-26, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tan.

Instant Claim 2: The touch screen controller of claim 1, wherein the accumulation stage comprises: an accumulator circuit configured to receive the touch signal and accumulate the touch signal to produce the accumulated output;  (“Since V.sub.F and V.sub.m are known and C.sub.p (fig 5A) is fixed, the amount of charge Q.sub.n that would accumulate at the parasitic capacitance during a measurement can be determined from a calibration phase for each pixel, and the measured amounts can be subtracted (removed) from each sense channel during capacitive measurements for each pixel. Charge removal circuitry 520 may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38)  The charge removal circuitry 520 of Tan corresponds to the accumulator circuit of the claim.)

and a switched capacitor circuit configured to subtract a first amount of charge from the accumulated output if the touch strength value exceeds the first threshold.  (Fig 6C of Tan illustrates charge removal circuitry 520 including switch S8 and amplifier 620.  Many designs of amplifiers do include capacitors, which would be obvious to include.)


Instant Claim 3: The touch screen controller of claim 2, wherein the first amount of charge is the given amount of charge.  (“Charge removal circuitry 520 (fig 5A) may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38)  The charge Qn of Tan corresponds to the first amount of charge and given amount of charge of the claim.)


Instant Claim 4: The touch screen controller of claim 2, wherein the accumulation stage further comprises a second switched capacitor circuit configured to subtract a second amount of charge from the accumulated output if the touch strength value exceeds a second threshold less than the first threshold but does not exceed the first threshold.  (“Since V.sub.F and V.sub.m are known and C.sub.p (fig 5A) is fixed, the amount of charge Q.sub.n that would accumulate at the parasitic capacitance during a measurement can be determined from a calibration phase for each pixel, and the measured amounts can be subtracted (removed) from each sense channel during capacitive measurements for each pixel. Charge removal circuitry 520 (fig 5A) may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38)  The charge removal circuitry 520 of Tan subtracts whatever amount of charge that accumulates at the parasitic capacitance.)


Instant Claim 5: The touch screen controller of claim 4, wherein the given amount of charge is equal to the second amount of charge.  (“Charge removal circuitry 520 (fig 5A) may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38)  The charge Qn of Tan corresponds to the given amount of charge and second amount of charge of the claim.)


Instant Claim 6: The touch screen controller of claim 4, wherein the accumulation stage further comprises a third switched capacitor circuit configured to subtract a third amount of charge from the accumulated output if the touch strength value exceeds a third threshold less than the second threshold but does not exceed the first threshold and the second threshold.  (“Since V.sub.F and V.sub.m are known and C.sub.p (fig 5A) is fixed, the amount of charge Q.sub.n that would accumulate at the parasitic capacitance during a measurement can be determined from a calibration phase for each pixel, and the measured amounts can be subtracted (removed) from 


Instant Claim 7: The touch screen controller of claim 6, wherein the given amount of charge is equal to the second amount of charge.  (Claim 7 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 8: The touch screen controller of claim 6, wherein the second amount of charge is equal to one half of the first amount of charge, and wherein the third amount of charge is equal to one quarter of the first amount of charge.  (“Charge removal circuitry 520 (fig 5A) may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38)  The charge Qn of Tan may be any arbitrary amount of charge.)


Instant Claim 9: The touch screen controller of claim 6, wherein at least one of the first, second, and third switched capacitor circuits contains a plurality of sub-switched capacitor circuits  (Fig 6C of Tan illustrates charge removal circuitry 520 including switch S8 and amplifier 620.  Many designs of amplifiers do include capacitors, which would be obvious to include.
The other transistors in fig 6C are switches as well.  It would also be obvious for amplifier 620 to include multiple capacitors.)


each being capable of subtracting an associated one of the first, second, and third amounts of charge.  (“Since V.sub.F and V.sub.m are known and C.sub.p (fig 5A) is fixed, the amount of charge Q.sub.n that would accumulate at the parasitic capacitance during a measurement can be determined from a calibration phase for each pixel, and the measured amounts can be subtracted (removed) from each sense channel during capacitive measurements for each pixel. Charge removal circuitry 520 (fig 5A) may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38)  The charge removal circuitry 520 of Tan subtracts whatever amount of charge that accumulates at the parasitic capacitance.)


Instant Claim 10: The touch screen controller of claim 2, wherein the accumulation stage further comprises a current to voltage converter configured to receive the accumulated output and process the accumulated output.  (“According to some embodiments, charge removal circuitry 520 may be implemented as a controlled current source I.sub.sc connected to a reference potential, as depicted in FIG. 6B.” (Tan, paragraph 46))


Instant Claim 13: The touch screen controller of claim 1, wherein the input stage comprises a capacitance to current converter cascaded with a common mode feedback and offset cancelation circuit.  (Although Tan does not disclose the exact circuitry of sense channel 504, such a complex circuit would obviously include capacitance components and feedback circuits.)


Instant Claim 24: (Claim 24 is substantially identical to a combination of claims 2, 4, and 6, and thus, is rejected under similar rationale.)


Instant Claim 25: (Claim 25 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 26: (Claim 26 is substantially identical to claim 9, and thus, is rejected under similar rationale.)


Instant Claim 29: (Claim 29 is substantially identical to claim 24, and thus, is rejected under similar rationale.)


Instant Claim 30: (Claim 30 is substantially identical to claim 25, and thus, is rejected under similar rationale.)


Instant Claim 31: (Claim 31 is substantially included within claim 26, and thus, is rejected under similar rationale.)


Instant Claim 32: (Claim 32 is substantially included within claim 26, and thus, is rejected under similar rationale.)


Instant Claim 33: (Claim 33 is substantially included within claim 26, and thus, is rejected under similar rationale.)



Claims 15, 20-22, 27, 28, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Hargreaves (US 2016/0349872 A1).

Instant Claim 15: The touch screen controller of claim 1, wherein the accumulation stage is further configured to add a given amount of charge during a next accumulation if the touch strength value is less than a second threshold.  (Tan teaches the control circuitry in accordance with claim 1, but does not disclose adding charge to the sense channel during capacitive measurements.  However, in the same field of endeavor, Hargreaves teaches such addition of charge for a capacitive touchscreen: “Specifically, the compensation unit 308 (fig 3A) removes or adds charge to input node 309 in order to prevent charge integrator from operating in saturation.” (Hargreaves, paragraph 67))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the capacitive touchscreen control circuitry as taught by Tan; with the capacitive touchscreen as taught by Hargreaves, wherein charge is added to the capacitive sensing measurements.  “The compensation unit 308 (fig 3A) performs several functions to assist with compensating for the reduced dynamic range of the charge integrator 304.” (Hargreaves, paragraph 67)


Instant Claim 20: (Claim 20 is substantially identical to a combination of claim 15 and claim 16, and thus, is rejected under similar rationale.)


Instant Claim 21: The method of claim 20, further comprising: digitizing the accumulated output to produce a touch strength value;  (This limitation of claim 21 is included within claim 16, and thus, is rejected under the same rationale.)

and determining whether the accumulated output is above the upper threshold or below the lower threshold by comparing the touch strength value to the upper threshold or the lower threshold.  (“Since V.sub.F and V.sub.m are known and C.sub.p (fig 5A) is fixed, the amount of charge Q.sub.n that would accumulate at the parasitic capacitance during a measurement can be determined from a calibration phase for each pixel, and the measured amounts can be subtracted (removed) from each sense channel during capacitive measurements for each pixel. Charge removal circuitry 520 (fig 5A) may be configured to remove a predetermined amount of charge Q.sub.n for each pixel so as to cancel the unwanted charge accumulated at the parasitic capacitance C.sub.p from the capacitive measurements.” (Tan, paragraph 38)  Hargreaves similarly teaches comparing capacitive sensing measurements to lower thresholds.)


Instant Claim 22: The method of claim 20, wherein the upper threshold represents a positive voltage value, and wherein the lower threshold represents a negative voltage value.  (The upper and lower thresholds taught by Tan and Hargreaves are arbitrary values that maintain the dynamic range for capacitive measurements.)


Instant Claim 27: (Claim 27 is substantially identical to a combination of claim 20 and claim 21, and thus, is rejected under similar rationale.)


Instant Claim 28: (Claim 28 is substantially identical to claim 22, and thus, is rejected under similar rationale.)


Instant Claim 34: (Claim 34 is substantially identical to a combination of claim 15 and claim 29, and thus, is rejected under similar rationale.)


Instant Claim 35: (Claim 27 is substantially identical to a combination of claim 15 and claim 26, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626